DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulsmann (U.S. Patent No. 2,434,566).
Regarding Claim 1, Hulsmann discloses a food portioning device comprising: an annular wall 5 (Figure 2); a hub 12 (figure 1); and a plurality of dividing means extending form the hub to the annular wall so as to form a plurality of spaces between the dividing means 6/7 (figure 1), each space having an open top and an open bottom (Figure 1 and 2); wherein at least one of the dividing means is attached to the hub in a manner that allows it to at least partially rotate about the hub relative to an adjacent dividing means (Column 2, lines 36-39).
Regarding Claim 2, Hulsmann discloses at least one of the dividing means 6 (Figure 1) is attached to the hub and/or to the annular wall in a manner that does not allow that dividing means to rotate about the hub 11 (figure 1).
Regarding Claim 3, Hulsmann discloses one of the dividing means 6 (Figure 1) is attached to the hub and/or to the annular wall in a manner that does not allow that dividing means to rotate about the hub 11 (figure 1), and all others of the dividing means are attached to the hub in a manner that allows them to at least partially rotate about the hub relative to the non-rotatable dividing means 6 (figure 1).
Regarding Claim 4, Hulsmann discloses having two, three, four, five, six, seven or eight dividing means (Figure 1).
Regarding Claim 6, Hulsmann discloses one or more of the dividing means is removably connected to the hub 12 (Figure 1).
Regarding Claim 7, Hulsmann discloses one or more of the dividing means is shaped such that a part thereof at which it connects to the hub is inclined or curved relative to a normal of the remainder thereof (Figure 1; curved end).
Regarding Claim 8, Hulsmann discloses the annular wall has a different vertical height at different points along a periphery thereof (lower rim and higher rim heights; figure 2).
Regarding Claim 9, Hulsmann discloses the at least one dividing means that is capable of rotating about the hub further comprises a sleeve (end portion of 7; figure 1 and 3) that straddles the annular wall (figure 3).
Regarding Claim 10, Hulsmann discloses the annular wall comprises notches or grooves to engage the at least one rotatably connected dividing means in a plurality of fixed positions 13 (figure 1).
Regarding Claim 11, Hulsmann discloses a food portioning device comprising: an annular wall 5 (figure 2), wherein the annular wall has a different vertical height at 
Regarding Claim 12, Hulsmann discloses the at least one rotatable dividing means is in the form of a blade having a proximal end and a distal end 7 (figure 1); wherein the proximal end of the blade is configured to attach to the hub of the food- portioning device and allow at least partial rotation about the hub (Figure 1); and wherein the distal end of the blade comprises the sleeve that is capable of straddling the annular wall (figure 1 and 3).
Regarding Claim 16, Hulsmann discloses a method of portioning food, comprising the steps of: providing the food-portioning device according to claim 1 adjusting the at least one rotatable dividing means so that the spaces defined by the peripheral boundary (figure 1; column 2, lines 36-39) and the plurality of dividing means .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulsmann (U.S. Patent No. 2434566) in view of Wallays et al. (D395377).
Regarding claim 5, Hulsmann teaches all the limitations substantially as claimed except for three dividing means, wherein one of the dividing means is attached to the annular wall in a manner that does not allow that dividing means to rotate about the hub and the other two dividing means are attached to the hub in a manner that allows them to at least partially rotate about the hub relative to the non-rotatable dividing means.  However, Wallays et al. teaches three dividing means (figure 2) which when combined with Hulsmann would teach one of the dividing means is attached to the annular wall in a manner that does not allow that dividing means to rotate about the hub 6 (Hulsmann, Figure 1) and the other two dividing means are attached to the hub in a manner that allows them to at least partially rotate about the hub relative to the non-rotatable dividing means 7 (Hulsmann figure 1; figure 2 Wallays) .  Therefore, it would have been obvious 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J VOLZ/Examiner, Art Unit 3733